
	

114 HR 3660 IH: To amend the Congressional Budget Act of 1974 respecting the scoring of preventive health savings.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3660
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Burgess (for himself, Ms. DeGette, Mr. McKinley, Mr. Ribble, Mr. Pallone, Mr. Roe of Tennessee, Ms. DelBene, Mrs. Blackburn, Ms. Pingree, Ms. Michelle Lujan Grisham of New Mexico, Mr. Polis, Mr. Griffith, Mr. Peters, Mr. Collins of New York, Mr. Loebsack, Mr. Engel, Ms. Clarke of New York, Ms. Eshoo, Mr. Bera, Mr. Forbes, Mr. Olson, Mr. Fleischmann, Mr. Young of Indiana, Mr. Johnson of Ohio, Ms. Matsui, Mr. Allen, and Mr. Huffman) introduced the following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend the Congressional Budget Act of 1974 respecting the scoring of preventive health savings.
	
	
 1.Scoring of preventive health savingsSection 202 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 602) is amended by adding at the end the following new subsection:
			
				(h)Scoring of preventive health savings
 (1)Determination by the DirectorUpon a request by the chairman or ranking minority member of the Committee on the Budget, the Committee on Finance, or the Committee on Health, Education, Labor, and Pensions of the Senate, or by the chairman or ranking minority member of the Committee on the Budget, the Committee on Energy and Commerce, or the Committee on Ways and Means of the House of Representatives, the Director shall determine if a proposed measure would result in reductions in budget outlays in budgetary outyears through the use of preventive health and preventive health services.
 (2)ProjectionsIf the Director determines that a measure would result in substantial reductions in budget outlays as described in paragraph (1), the Director—
 (A)shall include, in any projection prepared by the Director, a description and estimate of the reductions in budget outlays in the budgetary outyears and a description of the basis for such conclusions; and
 (B)may prepare a budget projection that includes some or all of the budgetary outyears, notwithstanding the time periods for projections described in subsection (e) and sections 308, 402, and 424.
 (3)DefinitionsAs used in this subsection— (A)the term preventive health means an action that focuses on the health of the public, individuals and defined populations in order to protect, promote, and maintain health and wellness and prevent disease, disability, and premature death that is demonstrated by credible and publicly available evidence from epidemiological projection models, clinical trials, observational studies in humans, longitudinal studies, and meta-analysis; and
 (B)the term budgetary outyears means the 2 consecutive 10-year periods beginning with the first fiscal year that is 10 years after the budget year provided for in the most recently agreed to concurrent resolution on the budget..
		
